Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 1 of 16




                   Exhibit 1
           Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 2 of 16

                                                                                                                       USOO6829246B2

(12) United States Patent                                                                            (10) Patent No.:               US 6,829,246 B2
       Silberman et al.                                                                              (45) Date of Patent:                     Dec. 7, 2004

(54) SYSTEM AND METHOD FOR EXTENDING                                                                    5,644,573 A      7/1997 Bingham et al.
        THE RANGE OF XDSL SERVICES                                                                      5,784,683 A      7/1998 Sistanizadeh et al.
                                                                                                        5,793.413 A      8/1998 Hylton et al.
(75) Inventors: Hugo Silberman, Kefar Sirkin (IL);                                                      5,805,591 A      9/1998 Naboulsi et al.
                     Tsvi (Henri) Eitane, Netanva (IL);                                                  E. A            8. y: al.
               Ysakov Stein, Jerusalem (IL)                                                             5864748 A        1/1999 Dail
                                  O   O                                                                 5,883,661 A      3/1999 Hoart
(73) ASSignee: Rad Data Communications Ltd., Tel                                                        5,889,856 A      3/1999 O’To s e et al.
                     Aviv (IL)                                                                          5,963,844. A    10/1999 Dail
(*) Notice:          Subject to any disclaimer, the term of this                                                 (List continued on next page.)
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 168 days.                                                                  OTHER PUBLICATIONS
                                                                                                  IBM Technical Disclosure Bulletin, Apr. 1981, Fiber Optical
(21) Appl. No.: 09/815,840                                                                        Communications Network Interface. pp. 1 and 2.
(22) Filed:          Mar 23, 2001                                                                 IBM Technical Disclosure Bulletin, Jul. 1988, Local Area
                                       O      O                                                   Network Adapter, pp. 1-4.
(65)                 Prior Publication Data
     US 2002/0135844 A1 Sep. 26, 2002                                                             Primary Examiner-Man Phan
                                                                                                  (74) Attorney, Agent, or Firm- Katten Muchin Zavis
(51) Int. Cl. ............................ H04L 12/26; HO4J 3/14;                                 Rosenman
                                                  G06F 11/00; G08C 15/00                          57                      ABSTRACT
(52) U.S. Cl. ....................... 370,463,370,242; 370468;                                    (7)
                           375/222; 375/225; 725/100; 72.5/106                                    A system and method for extending the distance that xDSL
(58) Field of Search ................................. 370/463, 465,                              Services are able to be provided to Subscribers. A DSLAM
                 370/493,524,527, 529,535, 537; 359/117,                                          located at a Central Office is connected to a general-purpose
                     125, 164, 110, 123, 124, 132; 375/220,                                       network, such as the Internet. The DSLAM is additionally
                          263,290, 225, 222; 379/93.14, 93.28                                     connected to a first fiber optic transceiver. The first fiber
                                                                                                  optic transceiver is connected via a fiber optic link to a
(56)                      References Cited                                                        Sid fiber optic transceiver located             Gate to the
                U.S. PATENT DOCUMENTS                                                             Subscribers premises, preferably in a Street cabinet. Each
                                                                                                  Subscriber premise's equipment is connected to the broad
       4,768,188 A         8/1988 Barnhart et al.                                                 band transceiver via Subscriber lines. Electrical signals to be
       4,860,287 A         8/1989 Kelly                                                                                                                    1- - ---
       4,891,694 A         1/1990 Way                                                             transmitted between the Central Office and the subscribers
       5,029,333 A         7/1991 Graves et al.                                                   premises are utilized to form a frequency division multi
       5,150,247 A * 9/1992 Sharpe et al................ 359/135                                  plexed signal. The frequency division multiplexed signal is
       5,440,335 A   8/1995 Beveridge                                                             used to modulate a light Subcarrier for transmission acroSS
       5,488,413 A         1/1996 Elder et al.                                                    the fiber optic link. At the respective receiving transceiver,
       5,528,630 A         6/1996 Ashley et al.                                                   the frequency division multiplexed signal is reconverted to
       5,534,912 A    *    7/1996 Kostreski - - - - - - - - - - - - - - - - - - - - - - - 348/6   the electrical signals, which are then applied to the Sub
         3. A               t              E. al                                                  Scriber premises equipment or DSLAM, depending upon the
       5594.789. A         1/1997 SCE et al.                                                      direction of communication.
       5,598.413 A         1/1997 Sansom et al.
       5,613,190 A         3/1997 Hylton                                                                         31 Claims, 6 Drawing Sheets
     Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 3 of 16


                                                    US 6,829,246 B2
                                                              Page 2


             U.S. PATENT DOCUMENTS                                     6,144.659 A * 11/2000 Nye et al. ................... 370/359
                                                                       6,151,491 A          11/2000 Farris et al.
5.987,061 A      11/1999 Chen                                          6,192,399 B1         2/2001 Goodman
St.
2- - - 2
         A       E.
                  f
                    Nin al.
                    attkemper et al.
                                                                       6,219,354 B1
                                                                       6,236,664 B1
                                                                                             4/2001 Fink et al. .................. 370/463
                                                                                             5/2001 Erreygers
5.999.542 A      12/1999 Turner et al.                                 6,246,716 B1          6/2001 Schneider ................... 375/220
5.999,563 A      12/1999 Polley et al.                                 6,266,348 B1          7/2001 Gross et al.
6,002,502 A      12/1999 Pompet al.                                    6,286,049 B1          9/2001   Rajakarunanayake et al.
6,002,722.   A   12/1999   Wu                                          6,335,936 B1          1/2002   Bossemeyer, Jr. et al.
6,021,158    A    2/2000   Schurr et al.
6,028,867    A    2/2000   Rawson et al. ............. 370/463         6,396,910   B1        5/2002   Lazar et al. .................. 379/93
6,044,107    A    3/2000   Gatherer et al.                             6.424,657   B1   *    7/2002   Voit et al. ................... 370/412
6,055.268    A    4/2000   Timm et al.                                 6,430.273   B1   *    8/2002   Shaheen ..                    379/93.14
6,064,692    A    5/2000   Chow                                        6,477,595   B1   *   11/2002   Cohen et al. ............... 710/105
                                                                       6,546,046   B1   *    4/2003   Sweitzer et al. ............ 375/225
6,075,795. A      6/2000 Barsoum et al.                                6,549,520 B1 * 4/2003 G                     tal                               370/242
6,081,517 A       6/2000 Liu et al. .................... 370/352        2- - - 2                        IOSS C al. . . . . . . . . . . . . . . . .
6,091,932 A       7/2000 Langlais
6,097.515 A * 8/2000 Pompet al. ................ 359/117           * cited by examiner
Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 4 of 16
    Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 5 of 16


U.S. Patent       Dec. 7, 2004    Sheet 2 of 6         US 6,829,246 B2
    Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 6 of 16


U.S. Patent                                            US 6,829,246 B2
    Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 7 of 16


U.S. Patent       Dec. 7, 2004                       Sheet 4 of 6     US 6,829,246 B2


            Y

           E5          ES is is is
                                    £ ?
                                    380                 M7     380€

                                    2




                   |   |    |   |   |   |        |




                       OO
                                        WVTISC
    Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 8 of 16


U.S. Patent                                            US 6,829,246 B2




                       OO
                             WVTSOI   qe   OO
    Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 9 of 16


U.S. Patent       Dec. 7, 2004    Sheet 6 of 6         US 6,829,246 B2
         Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 10 of 16


                                                     US 6,829,246 B2
                               1                                                                   2
    SYSTEMAND METHOD FOR EXTENDING                                     within the physical bandwidth of the subscriber lines
       THE RANGE OF XDSL SERVICES                                      102a-102e, but above the 4 KHz utilized by the Plain Old
                                                                       Telephone Service (POTS). For example, standard ADSL
                                                                       uses frequencies between about 30 KHZ to about 1104 KHz;
         BACKGROUND OF THE INVENTION                                   the lower portion of this spectrum (up to 138 KHz) being for
  1. Field of Invention                                                upstream transmission from the Subscriber, and the upper
                                                                       portion for downstream transmission to the Subscriber.
   The present invention relates generally to the field of                Due to the attenuation of signals in UTP lines becoming
high-speed digital signals and Services provided to Subscrib           stronger with increasing frequency, xDSL technologies
ers via installed twisted-pair circuits. More specifically, the        which utilize very high frequencies are Subject to extremely
present invention is related to a System and method of using           high attenuation factors. In addition, unwanted pickup of
optical fiber technology to extend the range over which Such           radiation from adjacent lines, a phenomenon known as
signals and services may be provided.                                  cross-talk, also becomes more pronounced with increasing
  2. Discussion of Prior Art                                           frequency. Because of these effects the signal-to-noise-ratio
   The most ubiquitous medium for transport of electronic         15   declines rapidly with increasing frequency. Conversely, as
communications is the Public Switched Telephone Network                the distance from the subscriber to the CO increases, achiev
(PSTN), which was designed to provide two-way analog                   able data rates diminish. The maximum distance obtainable
voice communications. This same network is capable of                  by the xDSL technology at a given data rate is called its
being used for digital communications by employing tradi               maximum reach. The maximum reach of ADSL at 1.5 Mbps
tional “modems,” but fundamental physical constraints                  downstream is typically about 18 Kft (5.5 Km); for ADSL at
severely limit the speed reliably attained by Such devices.            8 Mbps downstream this is reduced to about 11 Kft (3.3
These restraints include the bandwidth limitations (under 4            Km); while VDSL at 52 Mbps downstream has a maximum
KHz) of the PSTN and the signal-to-noise ratio (about 30               reach of only 1 Kft (300 m).
dB) of the medium carrying the signals.                                   xDSL service providers wish to provide the highest data
                                                                  25
   The signal-to-noise ratio is derived from physical prop             rates to as many customers as possible. Unfortunately,
erties of subscriber lines utilized to transport the analog            because of the physical properties of UTP Subscriber lines
signals between the subscriber's premises and the Central              just described, these two aims are mutually incompatible.
Office (CO), namely Unshielded Twisted Pairs (UTP) of                  Higher data rates can only be achieved for shorter distances,
copper wire. The attenuation of the desired signals in these           thus restricting the number of reachable subscribers. Present
wires, and the pickup of various undesired noises by these             xDSL technologies can Supply the highest rates (e.g. VDSL)
wires, result in limited signal-to-noise-ratio, and ultimately         only to subscribers serviced by short lengths of UTP, lower
to restriction of the length of UTP which can be deployed.             rates (ADSL, HDSL) to more distant customers, and must
  The bandwidth limitation is derived from the fact that the           declare distant customers ineligible for any type of xDSL
PSTN was designed for voice transmission. Early tele              35
                                                                        CCCSS.
phones could only provide 4 KHZ of bandwidth, a band                     One solution proposed to this problem is so-called Fiber
width sufficient for basic speech communications. Enforcing            To The Cabinet (FTTC), scenario depicted in FIG. 2. With
low bandwidth increases the efficiency of both Frequency               FTTC, digital data is transferred over fiber optic cable 202
Domain Multiplexing (FDM) analog systems and Time                      from the CO 200 to a street cabinet containing the DSLAM
Domain Multiplexing (TDM) digital systems which carry             40   204. Subscriber lines 206a-206e from the cabinet to the
multiple conversations on a single cable.                              XTU-Rs 208a–208e at the subscribers premises are kept to
  The 4 KHZ bandwidth constraint is imposed by the                     minimal lengths, thus enabling the highest data rates to be
network and is not a limitation of the Subscriber lines                obtained. This scenario, and similar ones Such as Fiber To
themselves. Direct connection to the UTP affords much                  The Basement (FTTB), are commonly used for VDSL
higher bandwidth and hence Support for much higher rate           45
                                                                       Service.
digital communications. Recently, technologies termed col                However, FTTC is not a fully satisfactory solution
lectively Digital Subscriber Line (DSL) have been employed             because of the inhospitality of the Street cabinet environ
to exploit these higher rates. The different variants of DSL           ment. These cabinets obviously place restrictions on the
are collectively referred to as xDSL (e.g. HDSL, ADSL and              physical size of equipment, and due to limited power and
VDSL).                                                            50   inadequate heat dissipation they severely restrict power
   A typical xDSL system is illustrated in FIG.1. At the CO            consumption. These constraints have impeded Successful
there is a DSL access multiplexer (DSLAM) 100, which                   mass deployment of FTTC-DSL solutions since high-speed
contains a bank of xDSL Terminal Units (XTU) and a                     DSL modems require Sophisticated Signal processing and
mechanism for combining all the digital information to and             high power digital and analog circuitry.
from these XTUs into a single information stream in order to      55     ADSL was originally designed for Video on demand
interface with a high-speed network, Such as the Internet. At          services. In this context U.S. Pat. No. 5,534,912 to Kostreski
the other end of the subscriber lines 102a-102e are indi               et al. suggests utilizing a fiber optic cable to extend ADSL
vidual remote Terminal Units 104a–104e located at the                  reach. A plurality of video channels is arranged at a Central
subscriber's premises. In order to differentiate between               Office into ADSL format and, together with a provisioning
XTUs based on location, CO-based XTUs are typically               60   channel, multiplexed into a composite spectrum. This com
designated XTU-C, while remote XTUs are designated XTU                 posite spectrum is then transmitted to an intermediate dis
R. Each XTU-R communicates with a corresponding XTU-C                  tribution point, remote from the Central Office, over analog
of DSLAM 100, extracting the digital information contained             optical fiber. The composite spectrum is split and applied
in the xDSL signal and forwarding it to the premises                   individually to channel Selection mixers associated with the
distribution network.                                             65   subscribers serviced by the intermediate distribution point.
  As aforementioned, xDSL technologies provide high                    However, Kostreski et al. does not teach the use of the
speed digital communications by exploiting frequencies                 optical fiber to extend the range that general xDSL Services
         Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 11 of 16


                                                     US 6,829,246 B2
                               3                                                                     4
(i.e., the transmission of arbitrary data) can be provided to          modem and the remotely located fiber optic transceiver. The
allow additional Subscribers to be reached while providing             POTS splitter separates the POTS service signal from the
the high data rates available to users proximate to the CO to          xDSL service signal for each subscriber line. The xDSL
these additional Subscribers. Rather, Kostreski et al., teaches        Service Signals are then transmitted via the fiber optic link to
the Streaming of multiple video feeds via the channels to a            the CO as described in the preferred embodiment, while the
Subscriber and the provision of a Video library for Streaming          POTS service signals are transmitted to the CO via the
Video on demand to a Subscriber utilizing one of the chan              legacy Subscriber line. In a Second implementation of this
nels. Kostreski et al. also does not teach the connection of           embodiment, the POTS audio and Signaling Signals are
the DSLAM at the CO to a high-speed general-purpose                    converted to an appropriate format and Sent via the fiber
network, Such as the Internet, to provide Subscribers the              optic link. The Supply Voltage required at the Subscriber
capability of general-purpose communications between their             premises is injected between the remotely located fiber optic
Subscriber premises equipment, Such as personal computers,             transceiver and the Subscriber line by appropriate circuitry.
with equipment connected to the high-speed general                        In another embodiment of the present invention, the
purpose network.                                                       bandwidth of the channels in the FDM signal are dynami
   Whatever the precise merits, features and advantages of        15   cally Set depending upon the bandwidth requirements of
the above cited reference, it does not achieve nor fulfill the         each particular Subscriber. The configuration for the band
purposes of the present invention.                                     width of each channel may be set at the CO and communi
                                                                       cated to the remotely located transceiver via a management
            SUMMARY OF THE INVENTION                                   protocol.
   A System and method for extending the range over which                    BRIEF DESCRIPTION OF THE DRAWINGS
high-Speed digital data from arbitrary communications net
WorkS can be transmitted using pairs of copper wire Such as              FIG. 1 illustrates conventional xDSL service employing a
lines Serving Subscribers of the conventional telephone                DSLAM at the CO.
System. The digital data is assumed to be converted in the        25      FIG. 2 illustrates the FTTC approach to xDSL employing
customary manner into an analog signal Suitable for trans              a DSLAM in a Street cabinet and an optical fiber carrying a
mission over the line. In the present invention a broadband            multiplexed digital Signal.
analog link capable of transferring Signals over long dis                 FIG. 3a illustrates the present invention for extending the
tances is inserted at Some point along the length of the line.         range over which xDSL Services are provided by utilizing an
In order to extend the range for multiple subscribers the              optical fiber carrying a frequency domain multiplexed ana
analog signals destined for and emanating from the different           log signal.
Subscribers are multiplexed in the frequency domain into a                FIG.3b illustrates the implementation of the embodiment
Single composite analog signal for transmission over the               that provides POTS service using a POTS splitter and legacy
broadband analog link.                                                 Subscriber lines.
   In the preferred embodiment, the present invention uti         35
                                                                          FIG.3c illustrates the implementation of the embodiment
lizes an analog fiber optic link to extend the distance over           that provides POTS service by using the fiber optic link and
which xDSL services can be provided between a Central                  furthermore injects the required Supply Voltage.
Office (CO) and multiple subscribers premises. We assume
that a DSL access multiplexer (DSLAM), located at the                     FIG. 4 illustrates a particular case of the frequency
Central Office, receives data from and sends data to an           40   domain multiplexing wherein 30 xDSL signals occupy 150
arbitrary digital communications network. In the down                  MHZ of bandwidth.
Stream direction the DSLAM generates a plurality of analog                       DESCRIPTION OF THE PREFERRED
Signals, each of which contains the data required to be                                  EMBODIMENTS
transmitted to a single DSL subscriber. A centrally located
analog fiber optic transceiver connected to the DSLAM             45     While this invention is illustrated and described in a
receives the plurality of signals from the DSLAM and                   preferred embodiment, the device may be produced in many
constructs a frequency division multiplexed (FDM) signal               different configurations, forms and materials. There is
from the plurality of signals. This FDM signal is transmitted          depicted in the drawings, and will herein be described in
to a remotely located fiber optic transceiver via an analog            detail, a preferred embodiment of the invention, with the
fiber optic link. At the remotely located fiber optic             50   understanding that the present disclosure is to be considered
transceiver, the plurality of DSL Signals is reconstructed             as an exemplification of the principles of the invention and
from the FDM signal and each individual signal is trans                the associated functional Specifications for its construction
mitted to its corresponding DSL Subscriber via the appro               and is not intended to limit the invention to the embodiment
priate Subscriber line. Similarly, in the upstream direction,          illustrated. Those skilled in the art will envision many other
the plurality of analog signals emanating from multiple DSL       55   possible variations within the Scope of the present invention.
subscriber modems is converted into a composite FDM                       The present invention, to extend the range of general
Signal and transmitted by the remotely located fiber optic             XDSL Services using a technique termed Analog Fiber for
transceiver over the fiber optic link to the centrally located         Added Reach (AFAR), is illustrated in FIG. 3a. DSLAM
fiber optic transceiver. There the DSL signals are recon               300 is located at CO301 and has a high capacity connection
structed and presented to DSLAM which extracts the digital        60   312 to a high-speed general-purpose network (not shown),
data from each, multiplexes these data into a composite                Such as the Internet. Subscriber lines 308a–308e extend
digital data Stream, and forwards this digital data to the             from XTU-Rs 310a-310e to a street cabinet where they are
arbitrary digital communications network.                              connected to a unit designated as AFAR-S 306. At AFAR-S
   In an alternative embodiment, the present invention addi            306, located at street cabinet 305, the upstream and down
tionally provides Plain Old Telephone Service (POTS) to a         65   Stream Signals of each Subscriber are separated, using a
Subscriber. In one implementation of this embodiment, a                hybrid transformer or equivalent. Each of the upstream
POTS splitter is provided between the subscriber xDSL                  signals from the subscriber's XTU-R modulates a separate
         Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 12 of 16


                                                    US 6,829,246 B2
                            S                                                                        6
Subcarrier, and the modulated Signals are combined using              utilized without change, Since, except for a time delay, the
analog Summation creating a single wideband Frequency                 analog signals seen by DSLAM 300 are the same as the
Division Multiplexed (FDM) signal. The AFAR-S contains                Signals in current Systems. Similarly, Standard XTU-RS are
a fiber optic transmitter which converts this FDM signal into         utilized, as, except for the time delay, the analog signal Seen
a light beam which is sent across a fiber optic link 316 to a         by an XTU-R is the same as the Signals in current Systems.
unit designated as AFAR-C 302, located at CO 301.                     While the standard equipment is able to be used without
Preferably, AFAR-S 306 is highly compact and power                    modification, the maximum total reach of the xDSL service
efficient as required for placement in a Street cabinet.              is extended by the length of the fiber optic link.
   The precise modulation technique used for the Secondary               In addition, the present System is transparent to the precise
modulation of the Subcarriers by the upstream Signals can be          services provided since the treatment of the subscriber
any appropriate technique such as AM, FM, DSB, SSB,                   channels is non-DSL-type specific. Hence, this mechanism
although SSB technique is the most efficient from the                 is able to be utilized for any type of DSL signal, as long as
bandwidth point of view. Equivalently to the SSB case, each           the bandwidth provided is sufficient. In addition, the present
upstream signal can be mixed up to the appropriate Subcar             system is capable of also transferring Plain Old Telephone
rier and the FDM signal formed by analog summation of            15   Services (POTS), as well as Integrated Services Digital
these signals.                                                        Network (ISDN) services.
  In addition, in one embodiment, to increase the data                   In embodiments wherein the present invention is utilized
transmitted via fiber optic link 316, multiple light wave             in conjunction with traditional POTS service to the
lengths are used. In this case, the plurality of Subscriber           Subscriber, there are a number of Signals that must be
upstream Signals are partitioned into groups, and the Signals         provided in addition to the 4 KHZ audio of the POTS service.
belonging to each group are combined into a respective                For instance, power and voltages must be provided for DC
wideband FDM signal which modulates a respective light                power feed, AC ring Voltage and lifeline Service guarantee.
wavelength. A large number of distinct light wavelengths              In one implementation, illustrated in FIG. 3b, conventional
and hence groups of Subscriber Signals can be sent over a        25
                                                                      POTS services utilize the legacy UTP lines that connect the
Single fiber using wavelength division multiplexing, the              subscriber to CO 301. In this implementation, prior to
limitation on the total number of wavelengths depending               AFAR-S 306 is located a POTS splitter 307 that separates
upon the bandwidth of the fiber optic link.                           the xDSL service signals from the POTS services signals.
   The number of Subscriber upstream Signals used to gen              The POTS services signals are then transmitted via legacy
erate any of the FDM signals depends upon the bandwidth               UTP lines to CO301, while the xDSL signals are provided
of the corresponding light wavelength. For instance, present          to AFAR-S 306 where they are frequency division multi
LED technology is capable of providing about 150 MHz of               plexed over fiber optic link 302. In this manner, power-feed
bandwidth for the FDM signal, and assuming the system                 and ring Voltage are Supplied via legacy UTP lines 313,
must accommodate HDSL, HDSL2 and ADSL, a bandwidth                    along with the Voice Signals, while the xDSL Services alone
of about 3 MHz is sufficient for each subscriber signal.         35
                                                                      are provided by the fiber link 316.
Therefore, allowing for guard bands, approximately thirty                An alternative implementation for utilizing the present
channels can be carried using a single light wavelength. An           invention in conjunction with traditional POTS services is
illustration of the spectrum for this case is shown in FIG. 4.        illustrated in FIG. 3c. In this implementation, the POTS
   At the AFAR-C 302, received FDM signals are reconsti               audio is transmitted over fiber link 316, in addition to the
tuted into Separate Subscriber Signals. These reconstituted      40   Signaling information contained in the frequency compo
signals are then provided to DSLAM 300 by a number of                 nents below 200 Hz. The DC power and appropriate volt
connections 314. DSLAM 300 aggregates the digital data                ages are Supplied directly from a power Source and appro
and forwards it via high capacity link 312 to the high-Speed          priate circuitry 309 located with AFAR-S 306 at the street
general-purpose network.                                              cabinet. In order to properly handle the high Voltages
   Conversely, the downstream data from the high-Speed           45   asSociated with ringing, a high pass filter is utilized at
general-purpose network arriving at DSLAM 300 is pro                  AFAR-C 302 to decrease the lower frequency components
vided to AFAR-C 302 via connections 314. Similar to                   Voltages to an acceptable level without distorting those
AFAR-S 306, at AFAR-C 302 the downstream DSL signals                  frequency components above 200 Hz.
are combined into one or more FDM signals and transmitted                In addition, while the preferred embodiment of the
to AFAR-S 306 via fiber optic link316. At AFAR-S 306, the        50   present invention utilizes a fiber optic link between the
one or more FDM signals are separated into the original               AFAR-C and AFAR-S, it should be noted that any manner
constituent Signals, these Signals are then placed on the             of broadband communications link is appropriate for com
appropriate subscriber line of lines 308a–308e.                       munication of the frequency division multiplexed signal
   In less homogenous applications of the present invention,          between the AFAR-C and AFAR-S. For instance, the fiber
the bandwidth requirement of Subscribers may vary. For           55   optic link is capable of being replaced by a microwave link
instance, Some SubscriberS may only require relatively low            or a free-space optical link, and Still be within the Spirit and
bandwidth services (e.g., HDSL2), while others require                Scope of the present invention.
high-bandwidth services (e.g., VDSL). In these instances, it                                   Conclusion
is desirable to allow AFAR-C 302 and AFAR-S 306 to
configure the bandwidth allocated on a per Subscriber basis.     60     A system and method has been shown in the above which
In this configuration, the devoted Subscriber bandwidth is set        extend the range that general XDSL Services can be
in AFAR-C 302 and communicated to AFAR-S 306 via a                    provided, thus enabling additional Subscribers to be reached
management protocol.                                                  with high data rates previously available only to users
   The present System has a number of distinct advantages.            proximate to the CO. While various preferred embodiments
Other than AFAR-S 306, AFAR-C 302 and fiber link316, no          65   and implementations have been shown and described, it will
additional equipment is needed to extend the range of                 be understood that there is no intent to limit the invention by
general XDSL Services. In particular, existing DSLAMs are             Such disclosure, but rather, it is intended to cover all
          Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 13 of 16


                                                    US 6,829,246 B2
                                7                                                                    8
modifications and alternate constructions falling within the            8. The System for transmitting data, as per claim 1,
Spirit and Scope of the invention, as defined in the appended         wherein POTS (Plain Old Telephone Service) signals are
claims. For example, the present invention should not be              transmitted via Said first transceiver, Said broadband com
limited by specific broadband link, location of the AFAR-S            munications link and Said Second broadband transceiver.
within a street cabinet, location of the AFAR-C within the              9. The System for transmitting data, as per claim 1,
CO or Specific modulation techniques.                                 wherein said interface is located at a Central Office of a
   What is claimed is:                                                Public Switched Telephone Network.
   1. A System for transmitting data from a general-purpose             10. The System for transmitting data, as per claim 1,
network to a Subcriber data unit using pairs of copper wire           wherein Said Second broadband transceiver is located in a
Such as lines Serving Subscribers of the conventional tele            street cabinet of a Public Switched Telephone Network.
phone System over a distance greater than that generally                 11. The System for transmitting data, as per claim 1,
allowed by Said Subscriber lines, Said System comprising:             wherein channel bandwidth of said frequency division mul
   a general-purpose network-to-Subscriber data unit                  tiplexed signal is dynamically Set.
      interface, Said interface receiving data from a general            12. The System for transmitting data, as per claim 11,
      purpose network and formatting it for transmission to      15   wherein said channel bandwidth is set at said first broadband
     Said Subscriber data unit;                                       transceiver and Said Setting is communicated to Said Second
  a first broadband transceiver connected to Said interface,          broadband transceiver via a management protocol.
     Said first broadband transceiver unit receiving Said                13. A The System for extending a distance that general
     formatted data from Said interface,                              DSL services are capable of providing between subscriber's
  a Second broadband transceiver unit receiving Said for              premises and a Central Office, Said System comprising:
    matted data in a channel of one or more frequency                    a DSL access multiplexer located at said Central Office,
    division multiplexed signals transmitted from Said first                Said DSL acceSS multiplexer receiving data from a
     broadband transceiver via a broadband communication
     link, Said Second broadband transceiver removing Said                  general-purpose network, Said DSL access multiplexer
     formatted data from Said channel and transmitting Said                 generating a plurality of electrical Signals from Said
                                                                 25         received data, each of Said plurality of electrical Signals
     formatted data to Said Subscriber data unit via a Sub
     Scriber line connected to Said Second broadband trans                  representing a portion of Said received data to be
     ceiver; and                                                            transmitted to a corresponding Subscriber DSL modem;
  wherein Said Second broadband transceiver receives                     a first fiber optic transceiver connected to Said DSL access
     upstream data from Said Subscriber data unit via Said                  multiplexer, Said first fiber optic transceiver receiving
     Subscriber line, Said Second broadband transceiver                     Said plurality of electrical Signals from Said DSL acceSS
     transmits said data in an upstream channel of a fre                    multiplexer, Said first fiber optic transceiver construct
     quency division multiplexed signal to Said first                       ing one or more frequency division multiplexed signals
     transceiver, Said first transceiver removes Said data                  from Said plurality of Signals and transmitting Said one
     from Said upstream channel and transmits said data to       35
                                                                            or more frequency division multiplexed Signals acroSS
     Said interface, Said interface formats Said data received              an analog fiber optic link,
     from Said first transceiver for transmission to Said                a Second fiber optic transceiver, Said Second fiber optic
     general-purpose network and Said interface transmits                   transceiver connected to Said analog fiber optic link and
     Said received data from Said first transceiver to Said                 receiving Said one or more frequency division multi
      general-purpose network.                                   40         plexed signals, Said Second fiber optic transceiver
   2. The System for transmitting data, as per claim 1,                     reconstructing Said plurality of electrical Signals from
wherein Said general-purpose network-to-Subscriber data                     Said one or more frequency division multiplexed Sig
unit interface is a DSL access multiplexer.                                 nals and providing each of Said plurality of Signals to
   3. The System for transmitting data, as per claim 1,                     Said corresponding Subscriber DSL modem via a Sub
wherein said first broadband transceiver is a fiber optic        45        Scriber line, and
transceiver.                                                            wherein upstream data is received by Said Second fiber
  4. The System for transmitting data, as per claim 1,                     optic transceiver from said subscriber DSL modems,
wherein Said broadband communications link is an optical                   Said Second fiber optic transceiver constructs one or
fiber link.                                                                more upstream frequency division multiplexed signals
  5. The System for transmitting data, as per claim 1,           50        from Said upstream data and transmits Said one or more
wherein Said Second broadband transceiver is a fiber optic                 upstream frequency division multiplex Signals to Said
transceiver.                                                               first fiber optic transceiver via Said analog fiber optic
  6. The System for transmitting data, as per claim 1,                     link, Said first fiber optic transceiver reconstructs Said
wherein said Subscriber data unit is a Subscriber xDSL                     upstream data and transmits said upstream data to Said
modem.                                                           55        DSL access multiplexer, Said DSL acceSS multiplexer
  7. The System for transmitting data, as per claim 1, Said                transmits Said received upstream data to Said general
System further comprising:                                                 purpose network.
  a POTS (Plain Old Telephone Service) splitter connected                14. The system for extending a distance that general DSL
     between Said Second broadband transceiver and Said               Services are capable of providing between Subscriber's pre
    Subscriber data unit, said POTS splitter splitting POTS      60   mises and a Central Office, as per claim 14, Said System
    Signals from xDSL signals, and                                    further comprising:
  wherein xDSL signals are transmitted to Said interface via            a POTS (Plain Old Telephone Service) splitter connected
     Said Second broadband transceiver, Said first broadband              between Said Second fiber optic transceiver and Said
     transceiver and Said broadband communication link                    Subscriber DSL modems, said POTS splitter splitting
     and said POTS signals are transmitted to a Central          65       POTS signals from xDSL signals, and
     Office of said Public Switched Telephone Network via               wherein xDSL signals are transmitted to Said access
     legacy UTP (Unshielded Twisted Pairs) lines.                         multiplexer via Said Second fiber optic transceiver, Said
           Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 14 of 16


                                                     US 6,829,246 B2
                               9                                                                     10
     first fiber optic transceiver and Said analog fiber optic            a remotely located broadband transceiver receiving Said
     link and said POTS (Plain Old Telephone Service)                        composite broadband analog signal(s) transmitted from
     Signals are transmitted to Said Central Office via legacy               Said centrally located broadband transceiver via Said
     UTP (Unshielded Twisted Pairs) lines.                                   downstream direction broadband communication link,
   15. The system for extending a distance that general DSL                  Said remotely located broadband transceiver reconsti
Services are capable of providing between Subscribers pre                    tuting Said plurality of analog signals and transmitting
mises and a Central Office, as per claim 13, wherein POTS                    Said analog signals required to be transmitted to the
(Plain Old Telephone Service) signals are transmitted via                    appropriate Subscriber via Said Subscriber lines, and
Said Second fiber optic transceiver, Said first fiber optic               wherein upstream data is received from Said Subscribers
transceiver and Said analog fiber optic link.                                and one or more upstream frequency division multi
   16. The system for extending a distance that general DSL                  plexed signals are constructed from Said upstream data
Services-are capble of providing between Subscribers pre                     and transmitted to Said general-purpose network.
mises and a Central Office, as per claim 13, wherein Said                 21. The System for transmitting data from a general
Second fiber optic transceiver is located in a Street cabinet of        purpose network to Subscribers using pairs of copper wire
a Public Switched Telephone Network.                               15   Such as lines Serving Subscribers of the conventional tele
   17. The system for extending a distance that general DSL             phone System over distances greater than that generally
Services are capable of being provided between Subscribers              allowed by said subscriber lines, as per claim 20, wherein
premises and a Central Office, as per claim 13, wherein                 Said analog Signals are XDSL signals.
channel bandwidth of Said frequency division multiplexed                  22. The System for transmitting data from a general
Signal is dynamically Set.                                              purpose network to Subscribers using pairs of copper wire
   18. The system for extending a distance that general DSL             Such as lines Serving Subscribers of the conventional tele
Services are capable of providing between Subscribers pre               phone System over distances greater than that generally
mises and a Central Office, as per claim 17, wherein said               allowed by said subscriber lines, as per claim 20, wherein
channel bandwidth is set at first fiber optic transceiver and           Said centrally located pre-existing equipment is a DSL
Said Setting is communicated to Said Second fiber optic            25   access multiplexer (DSLAM).
transceiver via a management protocol.                                    23. The System for transmitting data from a general
   19. A method of transmitting data received from a                    purpose network to Subscribers using pairs of copper wire
general-purpose network between a Central Office of a                   Such as lines Serving Subscribers of the conventional tele
Public Switched Telephone Network and a subscriber's                    phone System over distances greater than that generally
premises, Said method comprising:                                       allowed by said subscriber lines, as per claim 20, wherein
   receiving data from Said general-purpose network;                    Said upstream analog signals are generated by Subscriber
   converting Said data into a plurality of Signals, each of            premises xDSL modems.
     Said Signals representing a portion of Said received data            24. The System for transmitting data from a general
     to be transmitted to a corresponding Subscriber's pre              purpose network to Subscribers using pairs of copper wire
     mises,                                                        35   Such as lines Serving Subscribers of the conventional tele
                                                                        phone System over distances greater than that generally
  generating at least one wideband frequency division mul               allowed by said subscriber lines, as per claim 20, wherein
    tiplexed signal from Said plurality of Signals,                     Said analog Signals are wireleSS Signals.
  transmitting Said at least one frequency division multi                 25. The System for transmitting data from a general
    plexed signal to a remote distribution point over a            40   purpose network to Subscribers using pairs of copper wire
     broadband communication link,                                      Such as lines Serving Subscribers of the conventional tele
   reconstructing Said plurality of Signals at Said remote              phone System over distances greater than that generally
     distribution point from said at least one wideband                 allowed by Said Subscriber lines, as per claim 20, Said System
     frequency division multiplexed signals,                            further comprising:
   transmitting each of Said plurality of Signals to Said          45     POTS (Plain Old Telephone Service) splitters to separate
     corresponding Subscriber's premise from Said remote                    POTS (Plain Old Telephone Service) signals from
     distribution point, and                                                XDSL signals, and
   wherein upstream data is received from Said Subscriber's               wherein XDSL signals are transmitted to Said centrally
     premises and one or more upstream frequency division                    located broadband transceiver via Said broadband com
     multiplexed signals are constructed from Said upstream        50        munication link and said POTS signals are transmitted
     data and transmitted to Said general-purpose network.                   to a Central Office of a Public Switched Telephone
   20. A System for transmitting data from a general-purpose                 Network via legacy UTP (Unshielded Twisted Parts)
network to Subscribers using pairs of copper wire Such as                    lines.
lines Serving Subscribers of the conventional telephone                   26. The System for transmitting data from a general
System over distances greater than that generally allowed by       55   purpose network to Subscribers using pairs of copper wire
Said Subscriber lines, Said System comprising:                          Such as lines Serving Subscribers of the conventional tele
   a centrally located broadband transceiver connected to               phone System over distances greater than that generally
     pre-existing equipment and receiving the plurality of              allowed by said subscriber lines, as per claim 20, wherein
      analog signals required to be transmitted to Subscribers,         POTS (Plain Old Telephone Service) signals are transmitted
     Said centrally located broadband transceiver combining        60   Via Said broadband communications link.
     Said analog Signals into one or more composite broad                 27. The System for transmitting data from a general
     band analog signals by frequency domain multiplexing               purpose network to Subscribers using pairs of copper wire
     (FDM), said centrally located broadband transceiver                Such as lines Serving Subscribers of the conventional tele
     then transmitting Said composite broadband analog                  phone System over distances greater than that generally
     Signal(s) in the downstream direction, and                    65   allowed by said subscriber lines, as per claim 20, wherein
  a downstream direction broadband communications link,                 Said centrally located broadband transceiver is located at a
     and                                                                Central Office of a Public Switched Telephone Network.
        Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 15 of 16


                                                 US 6,829,246 B2
                             11                                                               12
   28. The System for transmitting data from a general             a remotely located broadband transceiver unit receiving a
purpose network to Subscribers using pairs of copper wire             plurality of analog signals from Said Subscribers via
Such as lines Serving Subscribers of the conventional tele            Said Subscriber lines, Said remotely located broadband
phone System over distances greater than that generally               transceiver combining Said analog signals into one or
allowed by said subscriber lines, as per claim 20, wherein            more composite broadband analog signals by fre
Said remotely located broadband transceiver is located in a           quency domain multiplexing (FDM), said remotely
street cabinet of a Public Switched Telephone Network.                located broadband transceiver then transmitting Said
   29. The System for transmitting data from a general
purpose network to Subscribers using pairs of copper wire             composite broadband analog signal(s) in the upstream
Such as lines Serving Subscribers of the conventional tele    1O     direction, and
phone System over distances greater than that generally            an upstream direction broadband communication link,
allowed by said subscriber lines, as per claim 20, wherein           and
channel bandwidth of Said frequency division multiplexed           a centrally located broadband transceiver unit receiving
Signals is dynamically Set.
   30. The System for transmitting data from a general        15     Said composite broadband analog signal(s) transmitted
purpose network to Subscribers using pairs of copper wire            from Said remotely located broadband transceiver via
Such as lines Serving Subscribers of the conventional tele           Said upstream direction broadband communications
phone System over distances greater than that generally              link, Said centrally located broadband transceiver
allowed by said subscriber lines, as per claim 20, wherein           reconstituting Said plurality of analog signals and deliv
Said channel bandwidths are Set at Said centrally located            ering Said analog signals to pre-existing equipment for
broadband transceiver and Said Settings are communicated to          delivery to Said general-purpose data communications
Said remotely located broadband transceiver via a manage             network, and
ment protocol.
   31. A system for transmitting data from Subsribers to a         wherein upstream data is received from Subscriber's pre
general-purpose data communication network using pairs of     25     mises and one or more upstream frequency division
copper wire Such as lines Serving Subscribers of the con             multiplexed signals are constructed from Said upstream
ventional telephone System over distances greater than that          data and transmitted to Said general-purpose network.
generally allowed by Said Subscriber lines, Said System
comprising:
              Case 6:20-cv-00601-ADA Document 1-1 Filed 07/01/20 Page 16 of 16

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 6,829,246 B2                                                                    Page 1 of 1
DATED           : December 7, 2004
INVENTOR(S) : H. Silberman et al.

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

       Title page,
       Item 75, should read as follows:
       -- 75 Inventors:       Hugo Silberman, Kefar Sirkin (IL);
                              Tsvi (Henri) Eitane, Netanya (IL);
                              Yaakov Stein, Jerusalem (IL) --




                                                                  Signed and Sealed this
                                                          Twenty-sixth Day of April, 2005


                                                                                  WDJ
                                                                             JON W. DUDAS
                                                         Director of the United States Patent and Trademark Office
